Citation Nr: 1452718	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-11 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI)/head injury, including headaches.

2.  Entitlement to service connection for alcohol abuse secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for erectile dysfunction, including as secondary to PTSD.

4.  Entitlement to a disability rating in excess of 10 percent for left thigh and left foot pruritic fungus.

5.  Entitlement to a disability rating in excess of 50 percent for PTSD.

6.  Entitlement to a disability rating in excess of 20 percent for residuals of a right buttock shell fragment wound with retained foreign body.

7.  Entitlement to a compensable disability rating residuals of a right frontal scalp shell fragment wound.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

9.  Entitlement to an effective date earlier than July 29, 2009, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from January 1968 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010, June 2010, December 2010, and August 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has reviewed the physical, Virtual VA, and Veterans Benefits Management System (VBMS) claims files.

The issues of entitlement to service connection for residuals of a TBI/head injury, alcohol abuse, and erectile dysfunction and entitlement to higher disability ratings for left thigh and left foot pruritic fungus, PTSD, residuals of a right buttock shell fragment with retained foreign body, and residuals of a right frontal scalp shell fragment wound as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a March 2010 rating decision, VA granted service connection for PTSD effective July 29, 2009, the date of receipt of the Veteran's claim, and the record lacks evidence of an earlier formal or informal claim for service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 29, 2009, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to an effective date earlier than June 29, 2009, for the grant of service connection for PTSD.  See May 2010 Notice of Disagreement.

The Veteran is not entitled to an effective date earlier than July 29, 2009, as a matter of law because there is no legal basis for granting the Veteran's claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Generally, the effective date for an award of benefits is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The date of receipt of the Veteran's claim was July 29, 2009.  Entitlement arose prior to July 29, 2009, as VA treatment records indicate that by June 2009 the Veteran had been diagnosed with combat-related PTSD.  See June 2009 VA Mental Health Treatment Records.  As the Veteran's claim was filed after entitlement arose and the record does not reveal, and the Veteran does not allege, that he filed a formal or informal claim for service connection for PTSD for compensation purposes prior to July 29, 2009, the earliest possible effective date for the grant of service connection for PTSD is July 29, 2009.  

Since there is no written evidence of any formal claim or evidence of an intention to file a claim for benefits prior to the claim filed on July 29, 2009, there is no legal basis for assigning an earlier effective date under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(c)(2); OPM v. Richmond, 496 U.S. 416, 423 (1994) (holding that government benefits cannot be paid out in the absence of a statute that authorizes payment).  The Board cannot change the effective date and "out of sympathy for a particular veteran" where statutory requirements are not met.  Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).

As the Veteran's claim cannot be substantiated as a matter of law, a discussion of VA's duties to notify and assist is unnecessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); VAOPGCPREC 5-2004, at ¶ 1 (June 23, 2004).  


ORDER

The claim for entitlement to an effective date earlier than July 29, 2009, for the grant of service connection for PTSD is denied.


REMAND

Evidence in the record indicates that the service-connected disabilities on appeal may have worsened since the Veteran's last VA examinations.  See July 2013 Statement (reporting that the symptoms of his service-connected disabilities kept getting worse and limited his ability to go to work); June 2014 Dr. Colon Letter (finding that the Veteran's psychiatric symptoms had worsened over the prior two years).  As the Veteran was last provided VA examinations in July 2011, more contemporaneous medical findings are needed to evaluate the current severity of his symptoms.  

Further, the Veteran's VBMS claims file reveals that he filed a formal claim for a TDIU in July 2013 based on his currently service-connected disabilities that has not yet been adjudicated by the AOJ; therefore, his appeals for higher disability ratings are inextricably intertwined with his claim for a TDIU and must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).  

In addition, in a June 2013 letter, the Veteran, through his representative, indicated that he was receiving 100 percent Social Security Administration disability benefits.  The record does not appear to contain any records from the Social Security Administration (SSA) or any evidence that requests for SSA records were ever sent; therefore, efforts must be made to obtain the Veteran's SSA records prior to adjudicating his claims for service connection for TBI or a head injury, alcohol abuse, and erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and determine whether any service-connected disabilities impacted the award of SSA disability benefits.  Make efforts to obtain any outstanding treatment records, including from VA, dated since January 2011, and any SSA records if determined to be potentially relevant based on the Veteran's response to the inquiry herein.  

2. Schedule the Veteran for VA examinations regarding the current severity of his service-connected PTSD; left thigh and left foot pruritic fungus; residuals of a right buttock shell fragment wound; and residuals of a right frontal scalp shell fragment wound.  Provide the examiners with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or VBMS not already of record.  The examiners should review this Remand and the claims file, perform all indicated studies, and report any findings, including any functional impairment or effects on employment and ordinary activities, in detail.

Regarding the Veteran's claim for an increased rating for left thigh and left foot pruritic fungus, the examiner should consider evidence in the record beginning in July 2008, one year prior to his July 2009 claim.

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  Please provide the basis for any diagnosis and a complete medical rationale for any opinion. 

The examiners should also indicate which of the Veteran's symptoms are at least as likely as not attributable solely to each service-connected disability and which are attributable to his other diagnoses.  Please provide the basis for any diagnosis or opinion and a rationale, or reasoned medical explanation, for any opinion. 

If the examiners find that an opinion cannot be rendered regarding the attribution of the Veteran's symptoms without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

3. Then, after undertaking any further indicated development, the AOJ should readjudicate the claims on appeal.  The AOJ should specifically consider whether any separate ratings are warranted for any scars or other symptoms of the Veteran's service-connected disabilities.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


